*777MEMORANDUM**
Joseph Louis Prusick appeals pro se from the Tax Court’s summary judgment in favor of the Commissioner of Internal Revenue in his action contesting deficiencies for tax years 1999 and 2000. We have jurisdiction pursuant to 26 U.S.C. § 7482. We review de novo, see Talley Indus., Inc. v. Comm’r, 116 F.3d 382, 385 (9th Cir. 1997), and we affirm.
The Tax Court properly upheld the underlying tax liability assessed in the notice of determination because Prusick did not challenge it in his petition, and even after the Tax Court ordered him to file a supplement to his petition specifically stating any challenge to the underlying deficiency, he failed to do so. See Tax Ct. R. 34(b)(4); Bob Wondries Motors, Inc. v. Comm’r, 268 F.3d 1156, 1161 (9th Cir. 2001).
Although 26 U.S.C. § 7521(a)(1) permits recording of an in-person collection due process (“CDP”) hearing, we reject Prusick’s contention that he is entitled to a hearing so that he may record it. Prusick twice cancelled scheduled in-person CDP hearings, and then failed to call the appeals officer at the appointed time for his third scheduled CDP hearing, a telephone conference. See 26 U.S.C. § 6330 (describing procedures for CDP hearing).
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.